17 N.Y.3d 949 (2011)
959 N.E.2d 1021
936 N.Y.S.2d 73
2011 NY Slip Op 90329
ELENA STRUJAN, Appellant,
v.
TEPERMAN & TEPERMAN et al., Respondents.
Motion No: 2011-1064
Court of Appeals of New York.
Submitted September 26, 2011.
Decided November 22, 2011.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain it (see NY Const, art VI, § 3; CPLR 5602). Motion for poor person relief dismissed as academic. Cross motion to strike pages 8-10 in exhibit 10 of plaintiff's motion papers granted and this material is deemed stricken.